ORFINGER, J.
In this second-tier certiorari proceeding, William A. Miller and Linda K. Miller seek review of an order of the circuit court entered in its appellate capacity, denying their petition for writ of certiorari filed after the Hernando County Board of Commissioners denied the Millers’ rezoning request.
Second-tier certiorari review is not a matter of right and is similar in scope to common law certiorari review. Miami-Dade County v. Omnipoint Holdings, Inc., 863 So.2d 195, 199 (Fla.2003). The scope of the district court’s review on second-tier certiorari is limited to whether the circuit court (1) afforded procedural due process, and (2) applied the correct law. Id. However, this Court may not review the record to determine whether the underlying decision is supported by competent, substantial evidence. Fla. Power & Light Co. v. City of Dania, 761 So.2d 1089, 1092-93 (Fla.2000). Second-tier certiorari review is not a second appeal.
Having carefully reviewed the record, we conclude that the circuit court afforded the Millers procedural due process and applied the correct law. Accordingly, we must deny the Millers’ petition. Haines City Cmty. Dev. v. Heggs, 658 So.2d 523 (Fla.1995).
PETITION DENIED.
MONACO and TORPY, JJ., concur.